Citation Nr: 1634224	
Decision Date: 08/31/16    Archive Date: 09/06/16

DOCKET NO.  10-27 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for head trauma.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for a right leg disability.

5.  Entitlement to service connection for a right knee disability.

6.  Entitlement to service connection for a left knee disability.

7.  Entitlement to service connection for pancreatitis.

8.  Entitlement to service connection for a right foot disability.

9. Entitlement to service connection for a left foot disability.

10.  Entitlement to service connection for multiple sclerosis (MS)

11.  Entitlement to service connection for a demyeliniating disease (other than MS).

12.  Entitlement to an evaluation in excess of 50 percent for the service-connected posttraumatic stress disorder (PTSD) from June 20, 2008 to February 9, 2012.

13.  Entitlement to an increased evaluation for a low back disability, currently evaluated as 20 percent disabling.

14.  Entitlement to an evaluation in excess of 0 percent for bilateral hearing loss prior to February 20, 2012, and in excess of 10 percent after February 20, 2012.

15.  Entitlement to a total disability due to individual unemployability (TDIU) based on service-connected disabilities prior to February 9, 2012.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Senior Counsel



INTRODUCTION

The Veteran served on active duty with the United States Army from July 1965 to April 1968; June 16 to September 24, 1987; and from May 1997 to January 1998.  He also had several years of service with the Army National Guard and the Army Reserves.  He served in Vietnam and Bosnia.

This appeal arose before the Board of Veterans' Appeals (Board) from April, June and September 2009 rating decisions of the Portland, Oregon, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned via Video Conference hearing in May 2016.  A transcript of this proceeding has been included in the claims folder.

The issues of entitlement to service connection for sleep apnea and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the May 2016 hearing, the Veteran withdrew the issues of entitlement to service connection for MS and for a demyelinating disease (other than MS) and entitlement to an increased evaluation for the bilateral hearing loss disability.

2.  A right shoulder disability has not been related to the Veteran's period of service, nor was arthritis present to a compensable degree within one year of his discharge.

3.  The residuals of a head trauma have not been related to the Veteran's period of service.

4.  The evidence of record does not show that a right leg disability is related to the Veteran's active duty or that any leg disorder was aggravated by ACDUTRA.

5.  The evidence of record does not show that a right knee disability is related to the Veteran's active duty or that any right knee disorder was aggravated by ACDUTRA, nor was arthritis present to a compensable degree within one year of his discharge.

6.  The evidence of record does not show that a left knee disability is related to the Veteran's active duty or that any left knee disorder was aggravated by ACDUTRA, nor was arthritis present to a compensable degree within one year of his discharge.

7.  No pancreatitis is present that has been related to service.

8.  No right foot disorder is present that has been related to the Veteran's period of service.

9.  The evidence of record does not show that a left foot disability is related to the Veteran's active duty or that any left foot disorder was aggravated by ACDUTRA, nor was arthritis present to a compensable degree within one year of his discharge.

10.  The Veteran's PTSD is manifested by distressing memories of inservice trauma, intrusive thoughts, efforts to avoid reminders, feelings of detachment, trouble falling asleep, hypervigilance, irritability and anger outbursts and suicidal ideation.  

11.  The Veteran's low back disability is manifested by 90 degrees forward flexion (without pain); 30 degrees or greater of extension (without pain); 25 degrees of lateral flexion (with pain at 25 degrees); and 25 degrees of bilateral rotation (without pain).  After three repetitions, there was no additional limitation of motion.  Flare-ups did cause reduced range motion: 40 degrees of flexion, 15 degrees of extension, 15 degrees in right and left lateral rotation and flexion.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issues of entitlement to service connection for MS and for a demyelinating disease (other than MS) and entitlement to an increased evaluation for the bilateral hearing loss disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for entitlement to service connection for a right shoulder disability, to include arthritis, have not been met.  38 U.S.C.A. §§ 101(24), 1110, 1111, 1112, 1113, 1137, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.1(d), 3.102, 3.159, 3.303(c), 3.304(b), 3.307, 3.309 (2015).

3.  The criteria for entitlement to service connection for the residuals of a head trauma have not been met.  38 U.S.C.A. §§ 101(24), 1110, 1111, 1112, 1113, 1137, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.1(d), 3.102, 3.159, 3.303(c), 3.304(b)  (2015).

4.  The criteria for entitlement to service connection for a right leg disorder have not been met.  38 U.S.C.A. §§ 101(24), 1110, 1111, 1112, 1113, 1137, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.1(d), 3.6(a), 3.102, 3.159, 3.303(c), 3.304(b), 3.306 (2015).

5.  The criteria for entitlement to service connection for a right knee disorder, to include arthritis, have not been met.  38 U.S.C.A. §§ 101(24), 1110, 1111, 1112, 1113, 1137, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.1(d), 3.102, 3.159, 3.303(c), 3.304(b), 3.307, 3.309 (2015).

6.  The criteria for entitlement to service connection for a left knee disorder, to include arthritis, have not been met.  38 U.S.C.A. §§ 101(24), 1110, 1111, 1112, 1113, 1137, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.1(d), 3.102, 3.159, 3.303(c), 3.304(b), 3.307, 3.309 (2015).

7.  The criteria for entitlement to service connection for pancreatitis have not been met.  38 U.S.C.A. §§ 101(24), 1110, 1113, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.1(d), 3.102, 3.159, 3.303(c), 3.304(b) (2015).

8.  The criteria for entitlement to service connection for a right foot disorder have not been met.  38 U.S.C.A. §§ 101(24), 1110, 1111, 1112, 1113, 1137, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.1(d), 3.102, 3.159, 3.303(c), 3.304(b), 3.306 (2015).

9.  The criteria for entitlement to service connection for a left foot disorder, to include arthritis, have not been met.  38 U.S.C.A. §§ 101(24), 1110, 1111, 1112, 1113, 1137, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.1(d), 3.102, 3.159, 3.303(c), 3.304(b), 3.306, 3.307, 3.309 (2015).

10.  The criteria for a 70 percent disability evaluation for PTSD from June 20, 2008 to February 9, 2012, have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.2, 4.2, 4.3, 4.20, 4.31, 4.40, Diagnostic Code (DC) 9411 (2015).

11.  The criteria for an increased evaluation for a low back disability, currently evaluated as 20 percent disabling, is denied.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.2, 4.2, 4.3, 4.20, 4.31, 4.40, DC's 5242-5237 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by letters sent to the Veteran in September and December 2008 and in August 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  The VA has also obtained private treatment records and associated them with the claims file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.    

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Board notes that the Veteran was afforded VA examinations in March and June 2009 and June 2013.  See 38 C.F.R. § 3.159(c)(4).  These opinions were rendered by medical professionals following a thorough examination and interview of the appellant and review of the claims file.  These examiners obtained an accurate history and listened to the appellant's assertions.  The examiners laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examinations are adequate as to certain claims.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  However, as will be further explained below, the Board has determined that additional examination is necessary before render a decision on the claims for service connection for sleep apnea and entitlement to TDIU.  These matters are addressed in the REMAND below.  

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2015).  The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  Here, during the Board hearing, the Veteran was informed as to the basis for the RO's denial of his claims, and he was informed of the information and evidence necessary to substantiate each claim.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issues decided herein is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Applicable laws and regulations

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1) (2015).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2015).

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498   (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190   (1991).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hicks on v. West, 12 Vet. App. 247, 253 (1999).

For certain chronic disorders, including arthritis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309, 3.384 (2015).

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  38 C.F.R. § 3.303(b) (2015).   Section 3.303(b) equates the showing of a chronic disease in service "with a reliable diagnosis of the chronic disease while in service." See Walker v. Shinseki, 708 F.3d 1331, 1335 (Fed. Cir. 2013).  The regulation does not mean that any manifestation of joint pain in service will permit service connection of arthritis, first shown as a clearcut clinical entity, at some later date.  38 C.F.R. § 3.303(b)  (2015). "To be 'shown in service,' the disease identity must be established and the diagnosis not be subject to legitimate question."  See Walker, 708 F.3d at 1335. 

If there is no evidence of a chronic condition during service or the applicable presumptive period, then a showing of continuity of symptomatology from the time of service until the present may serve as an alternative method of establishing the second and/or third element of a service connection claim.  38 C.F.R. § 3.303(b) (2015).  Medical evidence is required to demonstrate a relationship between a present disability and the continuity of symptomatology if the condition is not one where a lay person's observations would be competent.  Clyburn v. West, 12 Vet. App. 296, 301 (1999).  The theory of continuity of symptomatology in service connection claims is limited to those disabilities explicitly recognized as "chronic" by regulation, such as arthritis.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013); see also 38 C.F.R. § 3.309(a)  (2015).

Additionally, a pre-existing disease or injury will be considered to have been aggravated by military service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) (2015).   Where the pre-service disability underwent an increase in severity during service, clear and unmistakable evidence is required to rebut the presumption of aggravation.  38 C.F.R. § 3.306(b) (2015).

Increased evaluations

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, Part 4. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. §°4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations which are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons used to support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These regulations include, but are not limited to, 38 C.F.R. § 4.1, which requires that each disability be viewed in relation to its history and that there be an emphasis placed upon the limitation of activity imposed by the disabling condition, and 38 C.F.R. § 4.2, which requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work. 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where entitlement to compensation has been established, but a higher initial disability rating is at issue, the extent of impairment throughout the entire period, beginning with the filing of the claim, must be considered and a determination must be made regarding whether "staged" ratings are warranted.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999) (when a disability rating is initially assigned, separate ratings should be considered for separate periods of time, known as staged ratings).

Factual background and analysis

This appeal had originally included the claims of entitlement to service connection for MS and for a demyelinating disease (other than MS) and entitlement to an increased evaluation for the bilateral hearing loss disability.  However, at the May 20, 2016 hearing, the Veteran expressed his desire to withdraw these particular appeals from appellate review.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review over these three appeals and they are dismissed.

Service connection for Right Shoulder Disability

      1.  Right shoulder

The Veteran has alleged that he injured his right shoulder at the time of a parachute accident in service.  He stated that he has experienced pain ever since this injury.

A review of the Veteran's service treatment records indicate that there were no complaints of, treatment for, of diagnosis of the right shoulder injury during his period of active duty from 1965 to 1968.  From June 16 to September 24, 1987, he underwent infantry training during a period of active service.  There was no mention of any right shoulder injury, nor did he complain about the shoulder.  

In August 1994, the Veteran fell from a horse and sustained a contusion to the right shoulder.  He re-entered active service in May 1997; the entrance examination made no mention of any right shoulder disorder.  

In September 2007, it was noted that the Veteran did have arthritis in the right shoulder.  

After a careful review of the evidence, as well as the Veteran's testimony, the Board finds that entitlement to service connection for a right shoulder disability has not been established.  While the Veteran has alleged that he sustained an injury to the shoulder in a parachute accident, there is simply no evidence that any such injury was noted or complained of during any period of active duty, active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA).  The only reference to a right shoulder injury is the contusion sustained in August 1994, while the Veteran was not on military status.  The subsequent service treatment records make no mention of the shoulder, leading the Board to conclude that he was sound onto entrance onto active duty in May 1997.  There is simply no evidence to link the Veteran's current disability, arthritis of the right shoulder, to his periods of service.  Nor is there any indication that arthritis was present to a compensable degree within one year of his separation from service.  

The Board has considered the Veteran's general contention that his right shoulder disability is due to his service, but he is not competent to attest to a diagnosis or to etiology as this requires medical expertise.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The Veteran's general contentions are outweighed by the evidence, which demonstrates no link between his currently diagnosed shoulder arthritis and his period of service.

Thus, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim of service connection for a bilateral hearing loss disability must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

      2.  Head trauma

The Veteran has stated that he suffers from the residuals of a head trauma that he sustained during a parachute accident in service.  He has stated that he now suffers from memory loss and cognitive issues.  Therefore, he believes that service connection is warranted.

The Veteran's service treatment records from July 1965 to April 1968 show no complaints of, treatment for, or diagnosis of a head trauma.  Active duty records from June to September 1987 also show no evidence of a head trauma.  The Veteran re-entered active duty in May 1997; the entrance examination showed no complaints of a head trauma or its residuals.  There were no complaints in the remainder of these records.

In August 1994, while not on military status, the Veteran fell and a horse "walked over" him; he sustained a laceration to the forehead that was Steri stripped.  On January 4, 2007, he sustained a significant head trauma, with loss of consciousness, when he slipped and fell on ice, striking the back of his head.  Since this fall, he said that he has experienced dizziness, instability and decreased cognitive functioning.   He said that he was confused and not thinking well; he also had trouble concentrating.  Finally, he asserted that he suffered from headaches, which worsened when he attempted to focus.  The assessment was post-concussion syndrome.

After a careful review of the pertinent evidence of record, to include the Veteran's testimony, the Board finds that entitlement to service connection for the residuals of a head trauma is not justified.  The Veteran did sustain a head injury in January 2007 and has been diagnosed with post-concussion syndrome.  However, there is no evidence that indicates that any head trauma was sustained during a period of active duty, ACDUTRA or INACDUTRA.  There is no suggestion that he had sustained a head injury; none was complained of or treated.  The evidence, to the contrary, demonstrates that the Veteran began to suffer from head trauma residuals after sustaining a head injury in January 2007, following service.  Based on this evidence, the Board cannot find that his diagnosed head trauma residuals are related to any incident of service origin.

The Board has considered the Veteran's general contention that his head trauma residuals are due to his service, but he is not competent to attest to a diagnosis or to etiology as this requires medical expertise.  See Kahana, supra.  The Veteran's general contentions are outweighed by the evidence, which demonstrates no link between his currently diagnosed head trauma residuals and his period of service.

Thus, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim of service connection for a right shoulder disability must be denied.  See Gilbert, supra.

      3.  Right leg disability

The Veteran has argued that he suffers from the residuals of a right femur fracture that he maintains occurred during a parachute accident in service.  He said that he had to undergo surgery after service to correct the damage.

The Veteran's service treatment records from 1965 to 1968 make no mention of any femur fracture, nor do the records of his June to September 1987 period of duty.   The record does include a February 1994 profile for right hip pain.  He was restricted from Airborne duty and other physical training.  There was no Line of Duty (LOD) determination linking any right femur fracture/hip disorder to a service injury.  When he entered active duty in May 1997, the examination noted a history of a right femur fracture.  He was also on a permanent profile restricting certain physical activities.  At this time, the Veteran reported  a two month history of multiple joint pain, including the right hip and thigh pain.  An x-ray found no degenerative joint disease (DJD).  There were no further complaints made during this period of service.  A review of the records show no LOD determination spanning his National Guard and reserve duty from 1987 to 2007 referencing a right leg injury in service.

In August 1992, during a period of non-military status, the Veteran had undergone an open reduction with internal fixation (ORIF).  He told the physician that this had happened during a parachute jump in the National Guard.  Again, there is no LOD determination showing such an injury and no evidence that any femur fracture occurred while the Veteran was in drill or training status.

After a careful review of the evidence of record, to include his hearing testimony, the Board finds that entitlement to service connection for the residuals of a right femur fracture has not been established.  While the evidence of record indicates that the Veteran had to have an ORIF due to a fractured femur (thus establishing the presence of a current disability), there is no evidence that this injury occurred while the Veteran was on active duty or during any period of drill or training status.  He did report some pain on entrance onto active duty in May 1997 (and he did have certain physical restrictions), indicating the presence of a disorder at entrance.  However, he was found fit for duty and he made no complaints concerning his hip during the remainder of this period of service.  He has also had no continuing treatment for any fracture residuals since his release from service.  These facts support the conclusion that this disorder was not adversely affected by this period of service.  There is no evidence of record to support a finding that any femur fracture of the right leg was sustained in service.  As a consequence, service connection cannot be granted.

The Board has considered the Veteran's general contention that his right femur fracture residuals are due to his service, but he is not competent to attest to a diagnosis or to etiology as this requires medical expertise.  See Kahana, supra.  The Veteran's general contentions are outweighed by the evidence, which demonstrates no link between any right leg disorder and his period of service.

Thus, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim of service connection for a right leg disability must be denied.  See Gilbert, supra.

      
4.  Right knee

The Veteran has claimed that he suffers from a right knee disorder that had its onset during active duty.  He now has DJD in the knee, which he says is related to his service.

The service treatment records from 1965 to 1968 show no complaints of, treatment for, or a diagnosis of a right knee disorder.  The Veteran received infantry training from June to September 1987; again there was no mention of a right knee disorder.  He re-entered active duty in May 1997, at which time he reported right knee problems and "gout."  In August 1997, he complained of multiple joint pain, to include recurring pain and stiffness of the right knee.  An x-ray found no DJD, although there was a question of a loose body being present.  There were no further complaints during the remainder of this period of service.  There were no LOD determinations relating these knee complaints to any injury sustained in service.

Treatment records indicate that the Veteran was diagnosed with osteoarthritis in November 2006.  In 2011, he underwent a total arthroplasty.

After a careful review of the evidence of record, to include his hearing testimony, the Board finds that entitlement to service connection for right knee osteoarthritis has not been established.  While the evidence of record indicates that the Veteran has undergone a right knee replacement due to severe arthritis (thus establishing the presence of a current disability), there is no evidence that a knee injury occurred while the Veteran was on active duty or during any period of drill or training status.  He did report some pain on entrance onto active duty in May 1997 (and he did have certain physical restrictions), indicating the presence of a disorder at entrance.  However, no arthritis was found and he made no complaints concerning his right knee during the remainder of this period of service.  There are no LOD determinations relating knee complaints to an injury sustained during active duty or during drill or training status. There was no treatment for his right knee until several years after separation from service.  These facts support the conclusion that this disorder was not adversely affected by this period of service.  There is no evidence of record to support a finding that any right knee disorder was sustained in service. Arthritis was not diagnosed until 2006; therefore, service connection cannot be granted on a presumptive basis.   As a consequence, entitlement to service connection has not been established.

The Board has considered the Veteran's general contention that his right knee arthritis is due to his service, but he is not competent to attest to a diagnosis or to etiology as this requires medical expertise.  See Kahana, supra.  The Veteran's general contentions are outweighed by the evidence, which demonstrates no link between any right knee disorder and his period of service.

Thus, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim of service connection for a right knee disability must be denied.  See Gilbert, supra.

      5.  Left knee

The Veteran has alleged that he has a left disorder that is directly related to an injury sustained in service.  He now suffers from arthritis and has a total knee replacement.  Therefore, he believes that service connection is warranted.

The Veteran's service treatment records from 1965 to 1968 are silent as to complaints of, treatment for, or diagnosis of a left knee disorder.  The June to September 1987 records also make no mention of any left knee complaints. When he re-entered service in May 1997, he noted that he had left knee problems with "gout."  In August 1997, he complained of pain.  An x-ray was negative for DJD.  There were no further complaints during this period of service.  In April 2004, the Veteran submitted two statements, one from himself and one from a service comrade (a feld medic), that stated that the Veteran had hyperextended and strained or sprained his left knee during a field exercise on April 14, 2004.  There were no medical records indicating any treatment for this injury and, despite reviewing the entire file, the Board has been unable to locate a LOD determination relating this injury to service.

In September 2004, the Veteran was seen by a private physician, at which time, the Veteran stated he had injured the left knee playing volleyball and while "playing army."  A left meniscus tear and osteoarthritis were diagnosed in 2005.  He underwent a total arthroplasty in January 2007.

After a careful review of the evidence of record, to include his hearing testimony, the Board finds that entitlement to service connection for left knee osteoarthritis has not been established.  While the evidence of record indicates that the Veteran has undergone a left knee replacement due to severe arthritis (thus establishing the presence of a current disability), there is no evidence that a knee injury occurred while the Veteran was on active duty or during any period of drill or training status.  He did report some pain on entrance onto active duty in May 1997 (and he did have certain physical restrictions), indicating the presence of a disorder at entrance.  However, no arthritis was found and he made no complaints concerning his left knee during the remainder of this period of service.  There are no LOD determinations relating left knee complaints to an injury sustained during active duty or during drill or training status. There was no treatment for his left knee until several years after separation from service.  These facts support the conclusion that this disorder was not adversely affected by this period of service.  There is no evidence of record to support a finding that any left knee disorder was sustained in service. Arthritis was not diagnosed until 2005; therefore, service connection cannot be granted on a presumptive basis.   As a consequence, service connection for a left knee disability is not warranted.

The Board has considered the Veteran's general contention that his left knee arthritis is due to his service, but he is not competent to attest to a diagnosis or to etiology as this requires medical expertise.  See Kahana, supra.  The Veteran's general contentions are outweighed by the evidence, which demonstrates no link between any left knee disorder and his period of service.

Thus, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim of service connection for a left knee disability must be denied.  See Gilbert, supra.

      6.  Pancreatitis

The Veteran has alleged that he has pancreatitis that is related to his period of service.  He stated that he first suffered from this disorder in service and that service connection is thus warranted.

A review of the Veteran's service treatment records from 1965 to 1968, June to September 1987 and from May 1997 to January 1998 show no complaints of, treatment for, or diagnosis of pancreatitis.  There are no LOD determinations noting the presence of this disorder in service.

A private treatment record from March 2005 showed that the Veteran was taken to the emergency room with severe left-sided abdominal pain; a stone was diagnosed.  This report referred to a past history of pancreatitis not related to alcohol.

After a careful review of the evidence of record, to include the Veteran's hearing testimony, the Board finds that entitlement to service connection for pancreatitis is not warranted.  While the Veteran appeared to have had an episode of pancreatitis at some point in the past, there is no indication that it occurred during active duty or during a period of drill or training status.  Significantly, the Veteran has not been diagnosed with pancreatitis at any time during the pendency of this appeal.  

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer, 3 Vet. App. at 225.  In the absence of any competent evidence of pancreatitis, the Board must conclude the Veteran does not currently suffer from such disability.  Without competent evidence of a diagnosis of pancreatitis, the Board must deny the Veteran's claim.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation). 

The Board has considered the Veteran's general contention that he has this claimed disability and that it is due to his service, but he is not competent to attest to a diagnosis or to etiology as this requires medical expertise. 

Again, the medical records do not reflect a diagnosis of pancreatitis. The Veteran's general contentions are outweighed by the lack of diagnosis or complaints reflected in the medical records. 

Absent a showing of pancreatitis, service connection for this disability cannot be granted.  Thus, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim of service connection for pancreatitis must be denied.  See Gilbert, supra.

      7.  Right foot

The Veteran contends that he has a right foot disorder that he says first began in service.  He related the development of this disorder to marching in service.

A review of the Veteran's service treatment records show no complaints of, treatment for, or diagnosis of a right foot disorder during either his 1965 to 1968 and June to September 1987 periods of service.  When he entered service in May 1997, he reported foot problems with "gout."  In August 1997, he complained of pain in multiple joints, to include complaints of recurring right foot pain and swelling.  No further complaints about the right foot were made during the remainder of this period of service.  There were no LOD determinations relating any foot complaints to an injury in service.

The treatment records developed after service show no complaints of or treatment for right foot complaints.  They do not reflect any diagnosis of a right foot disorder at any time during the pendency of this claim.

In the absence of proof of a current disability, there can be no valid claim.  Boyer, supra; Brammer, supra..  Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer, 3 Vet. App. at 225.  In the absence of any competent evidence of a right foot disability, the Board must conclude the Veteran does not currently suffer from such disability.  Without competent evidence of a diagnosis of a right foot disability, the Board must deny the Veteran's claim.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation). 

The Board has considered the Veteran's general contention that he has this claimed disability and that it is due to his service, but he is not competent to attest to a diagnosis or to etiology as this requires medical expertise. 

Again, the medical records do not reflect a diagnosis of a right foot disability. The Veteran's general contentions are outweighed by the lack of diagnosis or complaints reflected in the medical records. 

Absent a showing of pancreatitis, service connection for this disability cannot be granted.  Thus, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim of service connection for a right foot disability must be denied.  See Gilbert, supra.

      8.  Left foot

The Veteran contends that he has a left foot disorder that he says first began in service.  He related the development of this disorder to marching in service.

A review of the Veteran's service treatment records shows no complaints or, treatment for, or diagnosis of a left foot disorder during either his 1965 to 1968 or June to September 1987 periods of service.  When he entered service in May 1997, he reported foot problems with "gout."  In August 1997, he complained of pain in multiple joints, to include complaints of recurring left foot pain and swelling.  An x-ray showed DJD of the metatarsalphangeal (MTP) of the left great toe.  There was no LOD determination relating this finding to any injury sustained in service.

Post-service treatment records indicate that the Veteran underwent a cheilectomy (a procedure to remove bone spurs that develop with arthritis) in January 2011.  In June 2012, he was treated for a soft tissue mass over the 1st MTP joint of the left foot.

After a careful review of the evidence of record, to include his hearing testimony, the Board finds that entitlement to service connection for left foot disability, to include osteoarthritis has not been established.  While the evidence of record indicates that the Veteran has undergone a cheilectomy of the 1st MTP joint of the left foot due to severe arthritis (thus establishing the presence of a current disability), there is no evidence that a left foot injury occurred while the Veteran was on active duty or during any period of drill or training status.  He did report some pain on entrance onto active duty in May 1997 and there was x-ray evidence of DJD of the 1st MTP joint, indicating the presence of a disorder at entrance.  However, he made no complaints concerning his left foot during the remainder of this period of service (from August 1997 to January 1998).  There are no LOD determinations relating any left foot complaints to an injury sustained during active duty or during drill or training status. There was no treatment for his left foot until several years after separation from service.  These facts support the conclusion that this disorder was not adversely affected by this period of service.  There is no evidence of record to support a finding that any left foot disorder was sustained in service.   As a consequence, service connection cannot be granted.

The Board has considered the Veteran's general contention that his left foot arthritis is due to his service, but he is not competent to attest to a diagnosis or to etiology as this requires medical expertise.  See Kahana, supra.  The Veteran's general contentions are outweighed by the evidence, which demonstrates no link between any left foot disorder and his period of service.

Thus, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim of service connection for a left foot disability must be denied.  See Gilbert, supra.


Increased evaluation claims

      1.  PTSD

PTSD and other psychiatric disorders are rated under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Code 9411.  Evaluations are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.

The Veteran was originally awarded service connection for PTSD by an April 2009 rating action; a 50 percent disability evaluation, effective June 20, 2008, was assigned.  An October 2015 rating action increased the evaluation assigned to the PTSD to 100 percent, effective February 9, 2012.  Because this is not a full grant of the benefit sought, the Board will consider whether an evaluation in excess of 50 percent was warranted from June 2008 to February 9, 2012.

Under the provisions for rating psychiatric disorders, a 30 percent rating is warranted for PTSD where the disorder is manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereo-typed speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessive rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The "such symptoms as" language of the diagnostic codes for mental disorders in 38 C.F.R. § 4.130 means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  See Mauerhan v. Principi, 16 Vet.App. 436, 442 (2002).  The list of examples provides guidance as to the severity of symptoms contemplated for each rating.  While each of the examples need not be proven in any one case, the particular symptoms must be analyzed in light of the given examples.  Put another way, the severity represented by those examples may not be ignored.

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  The Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders so as to replace outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5). See 79 Fed. Reg. 149, 45094 (August 4, 2014).  VA directed that the changes be applied only to applications for benefits received by VA or pending before the agency of original jurisdiction (AOJ) on or after August 4, 2014, but not to claims certified to, or pending before, the Board, the CAVC, or the United States Court of Appeals for the Federal Circuit. Id.  As the Veteran's claim was certified to the Board in February 2016 (after August 4, 2014), this regulatory amendment does not apply in this matter.  It is worth noting, however, that this regulatory amendment does not affect evaluations assigned to mental disorders because the update did not change the disability evaluation criteria in 38 C.F.R. § 4.130, the Schedule for Ratings for Mental Disorders. Id.  

A GAF score between 71 to 80 is indicative that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work).  A GAF score between 61 and 70 is indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships. GAF scores from 51 to 60 represent moderate symptoms, such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school function (such as few friends, conflicts with peers or coworkers).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  A score of 11 to 20 denotes some danger of hurting oneself or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasional failure to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e.g., largely incoherent or mute).  A GAF score of 1 to 10 is assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death. 38 C.F.R. § 4.130  (incorporating by reference VA's adoption of the DSM-IV for rating purposes).

In evaluating the evidence, the Board has considered the various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See DSM-IV; Carpenter v. Brown, 8 Vet. App. 240 (1995).  For example, a score of 41-50 illustrates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)." See 38 C.F.R. §§ 4.125, 4.130.  A GAF score between 51 and 60 reflects moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social, occupational, or school functioning. Id.

A private psychological evaluation of the Veteran conducted in January 2008 found that he displayed many features of PTSD.  He had an exaggerated startle response, hypervigilance, intrusive thoughts, flashbacks, avoidance behaviors, anhedonia, and poor concentration.

Private treatment records from 2007 to 2008 (Dr. T.G.) noted the Veteran's complaints that he had trouble concentrating and following simple instructions.  He also reported trouble sleeping, with nightmares.  He had substantial PTSD symptoms with depression and impaired cognition.  In 2008, he participated in group and individual therapy.  In December 2008, it was noted that he had intrusive thoughts, physiological and psychological arousal upon exposure to reminders of service, hypervigilance, irritability and anger outbursts and distressing sleep.  He seemed to benefit from the therapy, with mild improvement in sleep, concentration, mood and outlook.  

The Veteran was afforded a VA PTSD examination in March 2009.  He stated that when he was stationed in Bosnia in 2000 he had considered hanging himself.  When he was younger, he said that he was often violent.  He complained of headaches during the interview that he related to stress.  There were pauses and lapses in his responses to questions.  He was cooperative with a full affect and an anxious mood.  He described having outbursts of anger at times.  He was easily distracted, with rambling thoughts, looseness of association and tangentiality.  He referred to guilt over not being able to protect people in Vietnam.  He displayed no inappropriate or obsessive behavior; there were no reported panic attacks.  He had some trouble maintaining hygiene and his memory was mildly impaired.  PTSD symptoms included distressing memories of inservice trauma, intrusive thoughts, efforts to avoid reminders, feelings of detachment, trouble falling asleep, hypervigilance, and irritability and anger outbursts.  While he denied homicidal ideation, he admitted to suicidal ideation.  It was commented that he had been married five times.  The examiner noted that there were no periods of remission.  The diagnoses were PTSD and major depressive disorder.  A GAF Score of 55 was assigned.  

The claims folder also contains records from the Social Security Administration (SSA), which indicate that the Veteran was found to be disabled primarily due to organic mental disorders related to head trauma.  The secondary diagnoses included PTSD and anxiety.  The primary symptoms that precluded work revolved around the cognitive difficulties related to his head trauma.

After a careful review of the evidence of record, to include the Veteran's hearing testimony, the Board finds that a 70 percent evaluation, but no more, is warranted from June 2008 to February 9, 2012.  The Veteran's PTSD symptoms have caused occupational and social impairment, with deficiencies in most areas.  The Veteran had suicidal ideation; speech that displayed looseness of association and tangentiality.  He was easily distracted and had rambling thoughts.  He had major depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); some neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships, as is evidenced by his five marriages.

However, the Board finds that a 100 percent disability evaluation is not warranted during this time period.    The evidence does not support a finding of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Interestingly, the GAF Score assigned during this time period suggests moderately severe symptoms.

Therefore, while the Veteran's symptoms from June 2008 to February 9, 2012 were not totally disabling, the Board finds that they did result in deficiencies in most areas, thus warranting the assignment of a 70 percent disability evaluation.

It is therefore found that, during the period from June 20, 2008 to February 9, 2012, a 70 percent, but no higher, evaluation is justified.  After resolving any reasonable doubt in the Veteran's favor, his claim is granted.

      2.  Low back

The Veteran has alleged that his back disorder is more disabling than is reflected by the 20 percent evaluation currently assigned.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the musculoskeletal system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

The General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) encompasses such disabling symptoms as pain, ankylosis, limitation of motion, muscle spasm, and tenderness.  Diagnostic codes 5235-5243 are included.  

Under the General Rating Formula, a rating of 100 percent requires unfavorable ankylosis of the entire spine.

A rating of 50 percent requires unfavorable ankylosis of the entire thoracolumbar spine. 

A rating of 40 percent forward flexion of the thoracolumbar spine limited to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

A rating of 20 percent requires forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A rating of 10 percent requires forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Note (2): (See also Plate V.) 

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, General Formula, Note  (5).  

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides a rating of 60 percent with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  

A rating of 40 percent is provided with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.

A rating of 20 percent is provided with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months. 

A rating of 10 percent is provided with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.

Note (1): For purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment. 

The Veteran was afforded a VA examination in June 2009.  His chief complaint was of low back pain.  He said that he had had no injuries to the back since service.  He was careful in the activities in which he engaged, and often used a cane.  He could drive for about an hour but could only walk for five minutes due to back pain.  He said that his back pain radiated into the right hip and lower leg, and that he had some numbness.  He described subjective feelings of pain, weakness and easy fatigue.  The objective examination noted a bilateral limp that was slightly worse on the right.  He could flex forward to reach the lower tibia and percussion of the flexed spine was painful.  He had 85 degrees of forward flexion; 3 degrees of extension; 20 degrees bilateral rotation; and lateral bending to 30 degrees on the right and to 20 degrees on the left.  He had pain on all motion, as well as some muscle spasm and tenderness over the L5 level.  Alignment of the spine was good except for some kyphosis in the T12 to L2 area (an x-ray showed compression fractures in this area).  His reflexes were normal at the knees and ankles and the muscles were normal and without atrophy.  There was decreased sensation medially at the lower legs and feet.  Straight leg raises were to 80 degrees bilaterally.  He stated that he put himself to bed when he had flare-ups; however, bed rest had never been prescribed by a physician.

Another VA examination was performed in June 2013.  The diagnoses were degenerative disc disease (DDD) of the lumbosacral spine; compression fracture, T11-L2; and degenerative facets.  The Veteran stated that his back pain had worsened since the 2009 examination.  He said he had more pain with activities that required bending or twisting.  There were no limitations in walking or sitting.  He displayed 90 degrees forward flexion (without pain); 30 degrees or greater of extension (without pain); 25 degrees of lateral flexion (with pain at 25 degrees); and 25 degrees of bilateral rotation (without pain).  After three repetitions, there was no additional limitation of motion.  No guarding or muscle spasms were present.  Muscle strength was 5/5 bilaterally and there was no muscle atrophy.  His knee and ankle reflexes were 1+ (hypoactive) and sensation was normal.  Straight leg raises were negative.  There were no signs or symptoms of radiculopathy and no neurologic abnormalities.  The examiner specifically stated that there was no intervertebral disc syndrome (IVDS).  The Veteran did not use any assistive devices.  The examiner referred to the Veteran's comments that if he worked in his garden he would have increased pain that would "lay him up" for one to three days.  The examiner remarked that the "Veteran has increased pain with excessive motion especially in twisting and bending that would decrease his range of motion to 40 degrees of flexion, 15 degrees of extension, 15 degrees in right and left lateral rotation and flexion."

An October 2015 examination note reviewed the record and the June 2013 examination report and stated as follows:

It DOES (emphasis in original) seem that this veteran's chronic back condition manifests to some extent as repetitive usage related 'flare.'  As noted by the prior I would expect that repetitive usage would result in decrements in range of motion such that forward flexion would be limited at 40 degrees, extension at 15 degrees and right and left lateral rotation and flexion limited each at 15 degrees.  In addition, veteran's increased pain with such 'flares' contributes to functional impairment such that he is unable to proceed with physically active labor (in his own words, he is 'laid up' for 1-3 days).

After a careful review of the evidence of record, the Board finds that entitlement to an increased evaluation for the Veteran's service-connected back disorder is not warranted.  The evidence of record does not reflect forward flexion of the thoracolumbar spine limited to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  Even during a flare, the Veteran is still able to forward flex to 40 degrees.  The rating criteria for IVDS are not applicable in this case because the Veteran does not have IVDS or any neurological abnormality related to his service-connected back disability.  While the Veteran does have some pain on movement, the loss of function resulting from this is contemplated in the 20 percent evaluation assigned.  

Finally, the Board has considered whether the Veteran's low back disability resulted in a level of functional loss greater than that already contemplated by the assigned disability rating.  DeLuca, 8 Vet. App. at 206; 38 C.F.R. §§ 4.40, 4.45.  While the Veteran has stated that physical labor will increase his pain and reduce his range  of motion, the most recent VA examination noted that there was no limitation on walking.  Significantly, repetitive motion of the spine resulted in no additional limitation of motion or reduction in functioning.  He did not require the use of any assistive devices because of his back disorder.  Therefore, the Board concludes that the 20 percent disability evaluation currently assigned adequately compensates him his existing degrees of functional impairment.

The Board has considered whether an extraschedular evaluation is warranted for the issues on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

The Board finds that the first Thun element is not satisfied here.  To the contrary, the very symptoms that the Veteran describes and the findings made by the various medical professionals, concerning the psychiatric symptomatology and his back disorder, are "like or similar to" those explicitly listed in the rating criteria, which considers symptoms such as a depressed mood; anxiety; suspiciousness; near-continuance panic or depression that affected the ability to function; chronic sleep impairment; mild memory loss; intermittently illogical, obscure, or irrelevant speech; impaired judgment; disturbances of mood and motivation; difficulty establishing and maintaining effective work and social relationships; difficulty adapting to stressful circumstances (including work settings); suicidal ideation; obsessional rituals; impaired impulse control; and intermittent inability to perform activities of daily living (such as maintaining personal hygiene), as well as the functional impairment and limitation of motion resulting from his back disability.  Mauerhan, 16 Vet. App. at 443.  Moreover, he has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his disabilities are more severe than is reflected by the assigned ratings.  

In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the service-connected disabilities, and referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted.  

The Veteran has raised a separate claim for TIDU from prior to February 9, 2012.  This will be addressed in the remand below.

Finally, the record does not raise the issue of special monthly compensation.  Akles v. Derwinski, 1 Vet. App. 118 (1991).  Therefore, this issue is not part of the rating appeal. 


ORDER

The issues of entitlement to service connection for MS and for a demyelinating disease (other than MS) and entitlement to an increased evaluation for the bilateral hearing loss disability are dismissed.

Entitlement to service connection for a right shoulder disability is denied.

Entitlement to service connection for the residuals of a head trauma is denied.

Entitlement to service connection for a right leg disability is denied.

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for a left knee disability is denied.

Entitlement to service connection for pancreatitis is denied.

Entitlement to service connection for a right foot disability is denied.

Entitlement to service connection for a left foot disability is denied.

Entitlement to a 70 percent disability evaluation for the service-connected PTSD from June 20, 2008 to February 9, 2012 is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to an increase evaluation for the service-connected low back disability is denied.

REMAND

The Veteran has requested entitlement to service connection for sleep apnea.  The service treatment records from his May 1997 to January 1998 period of service noted that in August 1997, he complained of snoring and restless sleep.  He requested a consultation for apnea.  There is no indication that this consultation was done.  Private records note that in September 2004, he complained of apnea.  A December 2004 sleep study diagnosed obstructive sleep apnea (OSA).  There has been no VA examination done.  The Board finds that an examination is necessary in order to ascertain whether there is an etiological relationship between his currently diagnosed OSA and the complaints made in service.

Given the above grant of a 70 percent disability evaluation for PTSD from June 2008 to February 2012, and given the lack of a VA examination that considers the effect of all of his service-connected disabilities on his ability to work, the Board finds that a TDIU examination is in order.

Accordingly, the case is REMANDED for the following action:

1.  Refer the claims folder to an appropriate examiner in order to obtain an opinion as to whether it is at least as likely as not (a 50-50 degree of probability) that the currently diagnosed OSA is related to the complaints of snoring and restless sleep in service (that is, are the inservice complaints indicative of the early onset of OSA). 

The examiner must review the entire claims folder and such review must be noted in the examination report.

The examiner must provide a complete rationale for any opinions expressed.  If an opinion cannot be made without resort to mere speculation, this must also be fully explained.

2.  Refer the Veteran's claims folder to an appropriate examiner to conduct a complete review of the medical evidence that takes into consideration all of the Veteran's service-connected disabilities (PTSD, 70 percent disabling; low back disorder, 20 percent disabling; tinnitus, 10 percent disabling; diabetes mellitus, 10 percent disabling; and hearing loss and prostatitis, both noncompensable) in rendering an opinion as to whether the Veteran was totally disabled and unable to engage in substantially gainful employment because of these disorders, either singly or when considered in combination, prior to February 9, 2012.

The examiner must review the entire claims folder and such review must be noted in the examination report.

The examiner must provide a complete rationale for any opinions expressed.  If an opinion cannot be made without resort to mere speculation, this must also be fully explained.

3.  The RO must then readjudicate the claims for entitlement to service connection for sleep apnea and entitlement to TDIU.  If any part of the decision remains adverse to the Veteran, he and his representative must be provided with a supplemental statement of the case and an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, is otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


